Title: To Alexander Hamilton from Marquis de Fleury, [7 September 1780]
From: Fleury, Marquis de
To: Hamilton, Alexander



[Newport, Rhode Island, September 7, 1780]

If you do writte to me, direct your Letters to general heath, & under his Cover. I can not tell why till I see you; I want it much.
The enemy have Left martha’s vineyard. It is Report’d they sail’d to the Southward.
I beg you would remember me to my friend Laurens, I have wrott to him, but he keeps silent.
I do not Like your situation at Lee’s fort. you throw the glove to clinton, he will take it, and we are not near enough to be your seconds. ours sicks increase not much; but they increase.
farewell, your servant & friend.
F.xxy
7. 7ber. 1780
